ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
The Boeing Company                             )     ASBCA Nos. 60351, 60352
                                               )
Under Contract No. F33657-01-D-2050 et al.     )

APPEARANCES FOR THE APPELLANT:                       Karen L. Manos, Esq.
                                                     Erin N. Rankin, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Arthur M. Taylor, Esq.
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorneys
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 23 June 2016



                                                   MARK N .. STEMPLER
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 603 51, 603 52, Appeals of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals